Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/630,223 filed 01/10/2020. It is also in response to information disclosure statement, IDS, also filed 01/10/2020. This application is a 371 of PCT/FR2018/051912 filed 07/26/2018.  
Claims Amendment
In the response filed on 01/10/2020 the claims of the application are amended and the status of the claims stand as follows:
Original 		1-2; 10, 20
Currently amended 	3-9, 11-19
Claims 1-20 are currently pending in this application. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from French Patent Application FR1757559 filed 08/07/2017. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-7, 11-14, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2-7 recite the limitation mol% of the three lithium salts, namely lithium bis(fluorosulfonyl)imide (LIF SI), lithium 2-trifluoromethyl-4,5-dicyanoimidazolate (LITDI); and lithium hexafluorophosphate (LiPF6), without indicating the basis of the molar percent upon which the mol% is based. It is not known if the recited molar percentage are with respect to the total moles of the three compounds alone or if other compounds are included since the claims use the comprising language which does not expressly exclude the presence of the other compounds. This renders the claims indefinite.  For examination purposes, the mol % will be considered based or with respect to the total moles of the three compounds alone. 
Claim 11-13, 17, recites the limitation “mol/l” without indicating if it per liter of solvent or liter of solution or has any other basis than both. Therefore, the claims are indefinite.  For examination purpose the mol/l will be considered to be moles per liter of the solution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at Issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. PG Publication 2018/0034106) 

Regarding Claim 1 Schmidt discloses an electrolyte for a lithium-ion battery (Schmidt Title, paragraph 0010), and the electrolyte comprise lithium salts (Schmidt paragraph 0010, 0055), the lithium salt may be a mixture of lithium bis(fluorosulfonyl)imide,  lithium 2-trifluoromethyl-4,5-dicyanoimidazolate (Schmidt paragraph 0010, 0056), and other additional lithium salt can also be present such as LiPF6 (i.e. lithium hexafluorophosphate) (Schmidt paragraph 0058). Thus, the disclosed electrolyte constitute a mixture. 
The lithium hexafluorophosphate LiPF6 is disclosed among other seven lithium salts. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used LiPF6 lithium salt with the other two lithium salts of lithium bis(fluorosulfonyl)imide, and lithium 2-trifluoromethyl-4,5-dicyanoimidazolate (Schmidt paragraph 0056), and form a mixture of the three lithium salt since choosing lithium hexafluorophosphate LiPF6 from among the other lithium salts would have been obvious to try and constitutes choosing from a finite number of identified, predictable solutions with a reasonable expectation of success (MPEP 2143 I E). Thus, Schmidt discloses a mixture of lithium salts namely lithium bis(fluorosulfonyl)imide, lithium 2-trifluoromethyl-4,5-dicyanoimidazolate (Schmidt paragraph 0056), and LiPF6 (i.e. lithium hexafluorophosphate) (Schmidt paragraph 0058) considered equivalent to the claimed mixture.
Regarding Claim 2-7 Schmidt discloses the molar concentration of the lithium salts in the electrolyte ranges from 0.01 to 5 mol./l (Schmidt paragraph 0064); thus, the concentrations of the individual lithium salts in the disclosed electrolyte mixture are included in this range, and the possible molar combinations can be adjusted at will within this disclosed range of 0.01 to 5 mol/l. Therefore, if the minimum mole concentration 0.01 mol/l is used for the two salts, and the mole concentration 4.98 mol/l is used for the third salt to make the maximum disclosed concentration of 5 mol/l,  their mol% composition can be calculated as: (0.01/5.0x100=0.2 mol% for each of the two salts; and (5-0.01-0.1)/5 x 100 = 4.98/5x100= 99.6 mol% for the third salt); and the mixture can constitute 0.2 mol% of the first salt, 0.2 mol% of the second salt, and 99.6 mol% of the third salt, and the values of the mol% of the three salts can be varied in the range between 0.20 mol% to 99.6 mol%. This range includes all the claimed mol% ranges from 1 mol% to 98 mol% of each of the three salts respectively recited in claim 2; at least 5 mol % of lithium hexafluoro phosphate recited in claim 3; molar percentage from 1% to 99% of lithium bis(fluorosulfonyl)imide recited in claims 4; molar percentage from 1% to 99% of lithium 2-trifluoromethyl-4,5-dicyanoimidazolate recited in claim 5; molar percentage from 1% to 99% of lithium hexafluorophosphate recited in claim 6; and each of the three salts (i) from 5 mol% to 90 mol%,; (ii) 20 mol% to 90 mol%, 5 mol% to 60 mol%, 5 mol% to 60 mol% of each of the three lithium salts respectively; (iii)  30 mol% to 70 mol%, 10 mol% to 50 mol%, 10 mol% to 50 ml% of each of the three lithium salts respectively; (iv) 35 mol% to 60 mol%, 15 mol% to 50 mol%, 15 mol% to 50 mol% of each of the three lithium salts respectively; (v) 35 mol% to 60 mol%, 20 mol% to 40 mol%, 20 mol% to 40 mol% of each of the three lithium salts respectively; (vi) 35 mol% to 45 mol%, 25 mol% to 35 mol%, 25 mol% to 35 mol% of each of the three lithium salts respectively; (vii) 40 mol%, 30 mol%, 30 mol% of each of the three lithium salts respectively recited in Claim 7. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding claim 8 the molar ratio of any two of the claimed salts are included in the range of 0.20 mol% to 99.6 mol% as shown above, and the ratio of any two of the salts in the range can be equal to give 1/1 molar ratio or to be 10/1 molar ratio. 

Claim 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (U.S. PG Publication 2018/0034106) in view of Sasaki et al. (U.S. PG Publication 2015/0303521)

The discussion of Schmidt as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding claim 9 Schmidt discloses an electrolyte formed from the mixture of the three lithium salts namely lithium bis(fluorosulfonyl)imide, lithium 2-trifluoromethyl-4,5-dicyanoimidazolate (Schmidt paragraph 0010, 0056), and other additional lithium salt can also be present such as LiPF6 (i.e. lithium hexafluorophosphate) (Schmidt paragraph 0058) can include at least one solvent (Schmidt paragraph 0044) considered equivalent to the electrolyte composition. Schmidt alone reads on claim 9 in the instance when there is no electrolytic additive as the claims reads “and optionally at least one electrolytic additive”.  
Schmidt, however, is silent about the electrolyte include an electrolyte additive. 
Sasaki discloses a lithium ion secondary battery comprising a non-aqueous electrolyte (Sasaki paragraph 0013) and the electrolyte comprising a solvent (Sasaki paragraph 0015), the electrolyte comprising lithium bis(fluorosulfonyl)imide, Li-N(SO2F)2 and lithium hexafluoro phosphate LiPF6 (Sasaki paragraph 0073, 0172); thus, the electrolyte disclosed by Sasaki contains the same two lithium salts as the electrolyte disclosed by Schmidt, and the two electrolyte compositions are analogous. Sasaki discloses the electrolyte includes additives (Sasaki paragraph 0063) and the additives are capable of forming an SEI (solid electrolyte interface) film on an active material to inhibit undesired side reactions of the electrode active material (Sasaki paragraph 0063). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included the additive disclosed by Sasaki (Sasaki paragraph 0063) in the electrolyte of Schmidt for the benefit of providing protection of the electrode active material by forming solid electrolyte interface film on the active material as taught by Sasaki (Sasaki paragraph 0063). According to the MPEP this is considered as the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 10 Schmidt discloses the lithium salt may be a mixture of lithium bis(fluorosulfonyl)imide, and lithium 2-trifluoromethyl-4,5-dicyanoimidazolate (Schmidt paragraph 0056), and other additional lithium salt can also be present such as LiPF6 (i.e. lithium hexafluorophosphate) (Schmidt paragraph 0058). Thus, the three lithium salts can constitute 100% of all the salts present in the electrolyte mixture. 
Regarding Claim 11 Schmidt discloses the concentration of the lithium salts in the electrolyte can be from 0.01 to 5 mol/l (Schmidt paragraph 0064), and the claimed range of the molar concentration of the mixture is less than or equal to 5 mol/l is included in the disclosed range. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). 
Regarding Claim 12-13 Schmidt discloses the molar concentration of lithium salts in the electrolyte can range from 0.01 to 5 mol/l (Schmid paragraph 0064). The claimed range of at least 0.05 mol/l disclosed in in claim 12; and (i) 0.05 to 0.9 mol/l; 0.05 to 0.9 mol/l, 0.05 to 0.9 mol/l,  of each of the three lithium salts respectively; (ii) 0.2 to 90 mol/l, 0.05 to 0.60 mol/l, 0.05 to 0.60 mil/l, of each of the three lithium salts respectively; (iii) 0.3 to 0.7 mol/l, 0.1 to 0.5 mol/l, 0.1 to 0.50 mol/l, of each of the three lithium salts respectively; (iv) 0.35 to 0.60 mol/l, 0.15 to 0.50  mol/l, 0.15 to 0.50 mol/ of each of the three lithium salts respectively; (v) 0.35 to 0.50 mol/l, 0.20 to 0.40 mol/l, 0.20 to 0.40 mol/l of each of the three lithium salts respectively; (vi) 0.35 mol/l to 0.45 mol/l, 0.25 mol/l to 0.35 mol/l; 0.25 mol/l to 0.35 mol/l of each of the three lithium salts respectively; (vii) 0.40 mol/l, 0.30 mol/l, 0.30 mol/l of each of the three lithium salts respectively; (viii) 0.50 mol/l, 020 mol/l, 0.30 mol/l of each of the three lithium salts respectively recited in claim 13 are included in the disclosed range from 0.1 to 5 mol/l (Schmidt paragraph 0064). According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 14 Schmidt discloses the solvent can be organic carbonate or a nitrile (Schmidt paragraph 0066) both recited in claim 14. 
Regarding Claim 15 Schmidt discloses the solvent can be a carbonate (Schmidt paragraph 0066) and mixtures thereof (Schmidt paragraph 0067).
Regarding claim 16 the additives disclosed by Sasaki include at least fluoroethylene carbonate (Sasaki paragraph 0075). Sasaki also disclose the electrolyte may include vinylene carbonate, VC, (Sasaki paragraph 0045) recognized by instant application as an additive (Specification of instant application as originally filed page 13). Both disclosed in claim 16. Sakai also discloses the electrolyte may comprise tetrahydrofuran derivatives (Sasaki paragraph 0062), equivalent to the claimed 2-cyanofuran.
Regarding Claim 17 the electrolyte composition of Schmidt (Schmidt paragraph 0055, 0056, 0058) as modified by the additive fluoroethylene carbonate disclosed by Sasaki (Sasaki paragraph 0075) can have the claimed composition of the lithium salts since as presented above Schmidt discloses the molar concentration of lithium salts in the electrolyte can range from 0.01 to 5 mol/l (Schmid paragraph 0064). The claimed ranges of the lithium salts lithium  bis(fluorosulfonyl)imide,  lithium 2-trifluoromethyl-4,5-dicyanoimidazolate and hexafluoro phosphate concentrations in the electrolyte composition of (i) 0.40 mol/l, 0.30 mol/l, 0.30 mol/l, of each of the three lithium salts respectively (ii) 0.50 mol/l, 0.20 mol/l, 0.30 mol/l of each of the three lithium salts respectively (iii) 0.45 mol/l, 0.20 mol/l, 0.35 mol/l, of each of the three lithium salts respectively; (iv) 0.50 mol/l, 0.10 mol/l, 0.40 mol/l, of each of the three salts respectively recited in claim 17 are included in the disclosed range from 0.1 to 5 mol/l (Schmidt paragraph 0064). According to the MPEP, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 18, 19 and 20 Schmidt discloses a battery comprising at least one cell (Schmidt paragraph 0047), and each cell comprises a cathode (i.e. positive electrode), an anode (i.e. a negative electrode), and the disclosed electrolyte (Schmidt paragraph 0048) and the electrolyte composition includes the three lithium salts namely lithium bis(fluorosulfonyl)imide, lithium 2-trifluoromethyl-4,5-dicyanoimidazolate (Schmidt paragraph 0056), and other additional lithium salt can also be present such as LiPF6 (i.e. lithium hexafluorophosphate) (Schmidt paragraph 0058).. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/
Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722